Allowable Subject Matter
Claim 4 is allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination, a decoding method, performed by a decoding device, comprising: receiving video data generated according to a high efficiency video coding (HEVC) standard and a second opto-electrical transfer function (OETF), an intensity of light within a second range being input into the second OETF; decoding the video data, receiving video usability information (VUI) including a first value indicating a first OETF and particularly including “  wherein the first OETF supports a first range of an input intensity of light and the second range is wider than the first range, and the first value is to be referred to by the decoding device that does not support the second OETF ”, in combination with the remaining claimed limitations as recited in claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
 
/Minh D A/
Primary Examiner
Art Unit 2844